Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 1 of 19 PageID #: 3820



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                   Case No. 4:19-cv-180

  Michael Gottlieb, et al.,

       Defendants


    RESPONSE IN OPPOSITION TO MOTION FOR RULE 11 SANCTIONS AND
   SUPPORTING MEMORANDUM BY DEFENDANTS GOTTLIEB, GOVERNSKI
                  AND BOIES SCHILLER FLEXNER LLP

         NOW COMES Edward Butowsky, the Plaintiff, responding in opposition to the

  MOTION    FOR     RULE 11 SANCTIONS   AND   SUPPORTING MEMORANDUM      BY   DEFENDANTS

  GOTTLIEB, GOVERNSKI     AND   BOIES SCHILLER FLEXNER LLP (hereinafter “MOTION”)(Doc.

  No. 156):

                                        Introduction

         The MOTION filed by Paul Skiermont on behalf of Defendants Gottlieb, Governski,

  and Boies Schiller Flexner LLP (collectively “BSF Defendants”) is but the latest

  installment in Mr. Skiermont's scorched-earth campaign of smears, threats, and

  harassment. Unlike all of the other parties, who are attempting to litigate this case

  according to the law and the facts, Mr. Skiermont insists on making this case very

  personal and very ugly. So be it. Plaintiff's Counsel warned Mr. Skiermont that he would

  face a motion for sanctions himself if he continued down this path, and that motion will


                                              -1-
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 2 of 19 PageID #: 3821



  be filed separately. Most of the arguments in the latest MOTION are found in DEFENDANTS

  GOTTLIEB, GOVERNSKI,       AND   BOIES SCHILLER FLEXNER LLP MOTION          TO   DISMISS SECOND

  AMENDED COMPLAINT UNDER           THE   FIRST-TO-FILE RULE   AND   RULES 12(b)(6), 12(b)(7), and

  19 (hereinafter “MOTION      TO   DISMISS”)(Doc. No. 105), so Mr. Skiermont apparently

  thought he could shortcut the pending motions to dismiss by intimidating the Plaintiff

  into withdrawing his claims altogether. Obviously that has not worked. Since much of the

  MOTION is a replay of the motion to dismiss, the Plaintiff incorporates the PLAINTIFF'S

  AMENDED RESPONSE      IN   OPPOSITION    TO   BOIES SCHILLER DEFENDANTS' MOTION      TO   DISMISS

  (hereinafter “PLAINTIFF'S RESPONSE”)(Doc. No. 116) by reference as if fully set forth

  herein. The BSF Defendants have not suggested that the arguments in the PLAINTIFF'S

  RESPONSE are frivolous, and indeed they are not. That alone defeats most of the BSF

  Defendants' arguments in favor of sanctions.

                                            Legal Standard

         Not surprisingly, the MOTION omits any substantive discussion of the standards for

  imposing Rule 11 sanctions, and that's because courts have consistently rejected its use as

  a tactical weapon.

         We will take this opportunity... to warn appellees' counsel that we look with
         disfavor on a party's use of Rule 11 or the ethical rules as combative tools. The
         rules governing the ethical conduct of lawyers are far too important to be
         trivialized and used in baseless mud-slinging such as this. We will not tolerate
         attempts to use the ethical rules in a way contrary to the spirit of those very rules.

  Autrey v. United States, 889 F.2d 973, 986 (11th Cir. 1989); see also Park v. Seoul

  Broad. Sys. Co., 05 CV 8956 BSJ DFE, 2008 WL 619034, at *1 (S.D.N.Y. Mar. 6, 2008)

  (“Courts have cautioned litigants that Rule 11 sanctions are reserved for extraordinary


                                                   -2-
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 3 of 19 PageID #: 3822



  circumstances”), citing Morristown Daily Record, Inc. v. Graphic Commc'ns, 832 F.2d

  31, 32 n. 1 (3d Cir.1987). “The standard for imposing Rule 11 sanctions... is purposefully

  high, so as not to stifle legal creativity and zealous advocacy.” Galin v. Hamada, 283 F.

  Supp. 3d 189, 201 (S.D.N.Y. 2017), aff'd, 753 Fed. Appx. 3 (2d Cir. 2018); see also

  Brown v. Nationwide Mut. Ins. Co., 634 F. Supp. 72, 73 (S.D. Miss. 1986)(same), aff'd as

  modified, 805 F.2d 1242 (5th Cir. 1986). “A sanction under Rule 11 is 'an extraordinary

  remedy, one to be exercised with extreme caution.'” Orchestrate HR, Inc. v. Trombetta,

  178 F. Supp. 3d 476, 498 (N.D. Tex. 2016), objections overruled sub nom.

  Orchestratehr, Inc. v. Trombetta, 3:13-CV-2110-KS-BH, 2016 WL 5942223 (N.D. Tex.

  Oct. 13, 2016), citing Laughlin v. Perot, No. 3:95–cv–2577–R, 1997 WL 135676, at *8

  (N.D.Tex. Mar. 12, 1997); see also Stanley v. Univ. of Tex. Med. Branch, 296 F. Supp. 2d

  736, 740 (S.D. Tex. 2003)(“The Court does not take the imposition of sanctions lightly,

  and very rarely assesses them”).

                                          Argument

         The BSF Defendants assert three general categories of arguments in favor of

  sanctions. The Plaintiff will discuss each of them in the order they are found in the

  MOTION.

  A. The Plaintiff's complaint alleges viable legal claims.

         The MOTION alleges that the Plaintiff's causes of action are frivolous, yet it ignores

  all of the arguments and authorities in the PLAINTIFF'S RESPONSE. That's because the BSF

  Defendants know that their own MOTION is frivolous.




                                              -3-
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 4 of 19 PageID #: 3823



      1. The BSF Defendants have not shown that the statements of Defendants
         Gottlieb and Governski are privileged, much less that no reasonable attorney
         could disagree with them.

         In the PLAINTIFF'S RESPONSE , the Plaintiff asserted a choice of law argument that

  the BSF Defendants have never been able to refute. Even where Texas law applies to a

  claim, foreign law may nonetheless govern the privileges asserted as a defense to that

  claim. PLAINTIFF'S RESPONSE at 7, citing Doctor v. Pardue, 186 S.W.3d 4 (Tex. App.—

  Houston [1st Dist.] 2006, pet. denied). If Pardue is applied to the present case, then D.C.

  law would govern attorney immunity, and attorney immunity is far narrower in D.C. than

  it is in Texas. PLAINTIFF'S RESPONSE at 8, citing Armenian Assembly of Am., Inc. v.

  Cafesjian, 597 F. Supp. 2d 128, 140 (D.D.C. 2009). In other words, if D.C. law governs

  immunity, then the BSF Defendants are not immune. Id.

         Even if the Court concludes that the foregoing argument in the PLAINTIFF'S

  RESPONSE is wrong, that does not mean it is “frivolous” or sanctionable, as the BSF

  Defendants suggest. The same is true for all of the other arguments in the PLAINTIFF'S

  RESPONSE. The Fifth Circuit has consistently held that sanctions are not warranted where

  litigants make “creative” arguments or deal with unsettled law:

         ...[M]isapplication of Rule 11 can chill counsel's “enthusiasm and stifle the
         creativity of litigants in pursuing novel factual or legal theories,” contrary to the
         intent of its framers. For this reason, a trial court should not impose Rule 11
         sanctions for advocacy of a plausible legal theory, particularly where, as here, the
         law is arguably unclear.

  CJC Holdings, Inc. v. Wright & Lato, Inc., 989 F.2d 791, 794 (5th Cir. 1993); see also

  F.D.I.C. v. Maxxam, Inc., 523 F.3d 566, 577 (5th Cir. 2008). In this case, the law is

  unclear, because no court has yet decided whether foreign immunities would apply to a

                                              -4-
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 5 of 19 PageID #: 3824



  Texas claim for defamation. As a matter of law, the claim cannot be a basis for sanctions

  because a “party that predicates its legal claim on a controversial and unsettled legal

  theory should not face sanctions.” Mugworld, Inc. v. G.G. Marck & Associates, Inc., 563

  F. Supp. 2d 659, 671 (E.D. Tex. 2007), aff'd sub nom. Mugworld Inc. v. G.G. Marck And

  Associates Inc., 351 Fed. Appx. 885 (5th Cir. 2009), quoting Procter & Gamble Co. v.

  Amway Corp., 242 F.3d 539, 561-562 (5th Cir. 2001).

      2. The BSF Defendants have not shown that the “first-to-file” rule applies to the
         Plaintiff's claims, much less that no reasonable attorney could disagree with
         them.

         In a single paragraph, the BSF Defendants make a conclusory declaration that

  “Mr. Buowsky and Mr. Clevenger pressed this lawsuit despite knowing that the law

  prohibits responding to the allegations and issues in the D.C. Lawsuit by filing a separate

  action on the same allegations and issues in this Court.” MOTION 6. In other words, the

  BSF Defendants are recycling their “first-to-file” argument but going one step further,

  i.e., by arguing that no reasonable attorney could possibly disagree with them. That is

  typical of the arrogance and condescension that the Plaintiff has come to expect from Mr.

  Skiermont, and it is entirely unwarranted. The Plaintiff has explained repeatedly and in

  detail why the first-to-file rule does not apply to this case, see, e.g., PLAINTIFF'S RESPONSE

  2-6, and he incorporates those arguments herein. Once again, the issue here is not

  whether the Plaintiff is wrong, but whether a reasonable attorney could believe that his

  arguments are plausible. Snow Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 528

  (5th Cir. 2016)(“a trial court should not impose Rule 11 sanctions for advocacy of a

  plausible legal theory, particularly where ... the law is arguably unclear”), quoting CJC


                                               -5-
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 6 of 19 PageID #: 3825



  Holdings, 989 F.2d at 793.

         The BSF Defendants' argument is foreclosed by the fact that the D.C. court

  refused to grant their motion to enjoin this case, a motion that was premised on their first-

  to-file argument. See MOTION TO DISMISS 12-13, citing D.C. Lawsuit July 31, 2019 Status

  Conference Tr. at 16, 20-21 (Ex. I). If they had established their first-to-file argument as

  a matter of law, such that no one could reasonably dispute it, then the D.C. court would

  have granted their request for an injunction or otherwise stayed this case, because that

  duty falls to the D.C. court, not this Court. See Cadle Co. v. Whataburger of Alice, Inc.,

  174 F.3d 599, 606 (5th Cir. 1999). Furthermore, the Plaintiff attempted to accommodate

  the BSF Defendants by offering to stay his claims against them pending the outcome of

  related matters in New York. See September 24, 2019 Email Correspondence (Exhibit 1).

  In the RESPONSE TO CORRECTED MOTION TO STRIKE BY DEFENDANTS GOTTLIEB, GOVERNSKI

  AND   BOIES SCHILLER FLEXNER, LLP (Doc. No. 155), the BSF Defendants argued that the

  Plaintiff had not offered to stay his case pending the outcome in D.C., but that was

  misleading. The D.C. case is scheduled to go to trial on June 8, 2020, see D.C.

  SCHEDULING ORDER (Exhibit 2), and at the time the Plaintiff suggested the stay pending

  matters in New York, there was no way the New York case could have been resolved

  prior to June 8, 2020, because the Second Circuit had just reversed an order of dismissal

  (and no discovery had begun in New York). In other words, the Plaintiff offered a

  reasonable solution to the first-to-file issue, namely by staying the claims against them

  until after the D.C. case was resolved, but the BSF Defendants were not interested.

  Instead, they were more interested in slinging mud and impugning their opponent, hence


                                              -6-
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 7 of 19 PageID #: 3826



  their bad-faith motion for sanctions.

      3. The BSF Defendants have not established that this Court lacks personal
         jurisdiction, much less that no reasonable attorney could disagree with them.

         In a single sentence, and with their trademark arrogance, the BSF Defendants

  suggest that no reasonable attorney could possibly disagree with their arguments

  regarding personal jurisdiction. In other words, rather than allow the Court to rule on the

  motions to dismiss, the BSF Defendants once again wanted to bully the Plaintiff into

  withdrawing his claims altogether. The Plaintiff addressed personal jurisdiction at length

  in the PLAINTIFF'S RESPONSE   IN   OPPOSITION   TO   DEFENDANTS GOTTLIEB, GOVERNSKI        AND


  BOIES SCHILLER FLEXNER LLP MOTION        TO   DISMISS   FOR   LACK   OF   PERSONAL JURISDICTION

  (hereinafter “PLAINTIFF'S RESPONSE RE: JURISDICTION”)(Doc. No. 115), and he incorporates

  those arguments herein by reference. “For purposes of Rule 11, a claim is frivolous only

  when, objectively speaking, the pleader or movant has no hope of success.” Scott v.

  Vorha, 414 F. Supp. 2d 631, 635 (S.D. Miss. 2005)(citations). In their one-sentence

  argument, the BSF Defendants made no attempt to meet that standard, therefore they

  have waived the issue.

      B. All of the allegations in the Second Amended Complaint have sufficient
        evidentiary support.

         Not surprisingly, the BSF Defendants failed to discuss the level of evidentiary

  support required by Rule 11, and that's because the evidentiary standards obliterate their

  arguments:

         ...Rule 11 provides that the signature of an attorney to the pleading is a certificate
         that ‘to the best of his knowledge, information, and belief’ there appears to be
         good ground to support the pleading; so the concept of ‘information, and belief’ is


                                                -7-
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 8 of 19 PageID #: 3827



          recognized under the Rules, and there appears to be no good reason why such
          pleading is not permissible, as in the instant case, where the matters are peculiarly
          within the knowledge of the defendants.

  Carroll v. Morrison Hotel Corp., 149 F.2d 404, 406 (7th Cir. 1945); see also Johnson v.

  Johnson, 385 F.3d 503, 531 n.19 (5th Cir. 2004), citing 5 Charles Alan Wright & Arthur

  R. Miller, Federal Practice and Procedure § 1224 (2d ed. 1990) (“'information and belief'

  pleadings are generally deemed permissible under the Federal Rules, especially in cases

  in which the information is more accessible to the defendant”). Even fraud pleadings

  may be based on “information and belief” where the facts “are peculiarly within the

  opposing party's knowledge.” Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 339 (5th

  Cir. 2008). In this case, the Plaintiff has both met and exceeded the “information and

  belief” standard, therefore sanctions are unwarranted.

      1. The Plaintiff previously withdrew his statement regarding Ellen Ratner and
         Aaron Rich, and the BSF Defendants have raised the issue in bad faith.

          The BSF Defendants rant and rave about the following sentence: “Mr. Assange

  told [Ellen Ratner] that Seth Rich and his brother, Aaron, were responsible for

  releasing the DNC emails to Wikileaks.” MOTION 8, citing FIRST AMENDED COMPLAINT

  (hereinafter “FAC”) ¶45 (emphasis in MOTION). The undersigned was entirely responsible

  for that mistake, and not the Plaintiff. 1 The Plaintiff learned of Ms. Ratner's involvement

  only a few days before he filed the FAC, and he mistakenly referenced Aaron Rich

  because he misunderstood what the Plaintiff had told him. In reality, Mr. Butowsky

  learned about Aaron Rich's involvement directly from the founder of Wikileaks himself,
  1 As witnessed by his electronic signature below, Ty Clevenger declares under penalty of perjury under
     the laws of the United States that his factual representations in this paragraph and in this document are
     true and correct. I further declare that the exhibits attached to this response are true and correct copies
     of the documents that I represent them to be.

                                                      -8-
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 9 of 19 PageID #: 3828



  i.e., from Julian Assange, not from Ellen Ratner. See Declaration of Ed Butowsky

  (Exhibit 3) 1. On the same day that the FAC was made public, a third party brought the

  mistake to the attention of Plaintiff's Counsel. Within minutes, Plaintiff's Counsel noted

  the mistake on his blog. To be clear, Mr. Skiermont had nothing to do with that

  correction, because the blog post was corrected before Mr. Skiermont ever contacted

  Plaintiff's Counsel.2

          Now, on to the real issue. The MOTION's reference to Paragraph 45 is perhaps the

  best illustration of Mr. Skiermont's penchant for deception and dirty tricks. Mr.

  Skiermont hopes the Court will not notice that he was quoting from the FIRST AMENDED

  COMPLAINT rather than the SECOND AMENDED COMPLAINT (hereinafter “SAC”), because

  that distinction is critical. The latter replaced the former, and it says absolutely nothing

  about Aaron Rich vis-a-vis Ellen Ratner. See SAC ¶45. In other words, the problem was

  corrected long before Mr. Skiermont ever filed the motion for sanctions.

          Mr. Skiermont is fully familiar with the “safe harbor” provision of Rule 11, which

  gives respondents 21 days to correct or withdraw an offending pleading without being

  subject to sanctions. We know that because he attached to the MOTION a copy of the safe

  harbor letter that he sent to the undersigned. Mr. Skiermont did not need to reference

  Paragraph 45 in that correspondence, however, because as noted above, the Plaintiff had

  already withdrawn and replaced the offending sentence prior to the time that Mr.

  Skiermont sent the safe harbor letter and the draft motion. In other words, the issue was

  moot before Mr. Skiermont sent the letter and before Mr. Skiermont filed the MOTION.


  2 As indicated in Footnote 1, Plaintiff's Counsel is attesting to these facts under penalty of perjury.

                                                       -9-
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 10 of 19 PageID #: 3829



   Mr. Skiermont was therefore fully aware of the fact that he had no legal reason for

   seeking sanctions based on something in a moot document, but he did so anyway.

          Ironically, Mr. Skiermont accused the undersigned of participating in a fraud on

   the court, MOTION 9, and that is quite typical of the way he casually slanders and smears

   his opponent. Mr. Skiermont's accusation also appears to be an example of psychological

   projection. Very early in this litigation, Mr. Skiermont casually (and absurdly) accused

   Plaintiff's Counsel of lying about the reason for an extension, see MOTION     TO   STRIKE

   (Doc. No. 87) 1, and now he has casually (and absurdly) accused the undersigned of

   participating in a fraud on the court. People who casually and recklessly make such

   accusations often do so because they are liars and cheaters themselves. Given Mr.

   Skiermont's attempt to deceive the Court with respect to Paragraph 45, that certainly

   appears to be the case here.

          One final note with respect to Ms. Ratner. In a footnote, Mr. Skiermont cites a

   podcast as purported proof that the Plaintiff lied about his conversation with Ms. Ratner.

   See Motion 9, n.6. True enough, Ms. Ratner denied in an interview with Michael Isikoff

   that she had talked with Julian Assange about the DNC leaks, but Ms. Ratner was lying

   and Mr. Isikoff was perpetrating a fraud. Prior to the podcast, the Plaintiff sent Mr.

   Isikoff a link to a Youtube video of a November 5, 2016 forum wherein Ms. Ratner

   publicly declared that she had spoken with Mr. Assange about the leaks, and that Mr.

   Assange told her the emails came from an inside source rather than the Russians. An

   excerpt   of   that   video    can   be   viewed   at   https://www.youtube.com/watch?

   v=0M3Z4eE6cJA. Mr. Isikoff deliberately omitted from his podcast any reference to the


                                             - 10 -
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 11 of 19 PageID #: 3830



   video, thus making it appear that the Plaintiff was lying rather than Ms. Ratner. In the

   coming weeks, the Plaintiff expects to file defamation claims in this Court against Mr.

   Isikoff and Yahoo! News, and possibly against Ms. Ratner.

       2. Joel Rich acknowledged this both of his sons were involved in the transfer of
          Democratic National Committee emails to Wikileaks.

          It would be absurd enough to try to resolve conflicting evidence at the motion-to-

   dismiss stage, but the BSF Defendants go a step further. They ask the Court to resolve

   disputed facts at the pleadings stage, then conclude that the Plaintiff and Plaintiff's

   evidence had no factual basis whatsoever for their pleadings. Mr. Butowsky has testified

   under oath that Joel Rich admitted his sons' involvement in the email transfer:

          2. [Around December of 2016], I made contact with Joel Rich by telephone and I
          told him what reportedly had been said by Mr. Assange. Mr. Rich acted
          unsurprised and told me that he knew his “sons” were involved in leaking emails
          from the DNC to Wikileaks.

          3. In their lawsuit against me in the Southern District of New York, Joel and Mary
          Rich alleged the following:

                 In December 2016, Joel and Mary spoke by phone with Butowsky.
                 Butowsky told Joel and Mary that he had heard second-hand that Julian
                 Assange said WikiLeaks received the DNC emails from Seth. Joel and
                 Mary assured Butowsky there was no way that was true.

          ORIGINAL COMPLAINT (Doc. No. 1)(hereinafter “RICH COMPLAINT”), Joel and Mary
          Rich v. Fox News Network, LLC, et al., Case No. 1:18-cv-02223-GBD (S.D.N.Y.)
          (attached as an exhibit to DEFENDANT SUSMAN GODFREY'S MOTION TO DISMISS).
          The foregoing paragraph is false. Only Joel Rich was on the phone, and neither he
          nor his wife disputed what I relayed from Mr. Assange. On the contrary, Mr. Rich
          corroborated it.

          4. During subsequent media interviews, I initially stated that Joel and Mary Rich
          denied that their sons were involved in leaking emails to Wikileaks. My
          statements to the media at that time were false, and I made the false statements
          because Joel Rich asked me not to let the public know that Seth Rich was involved


                                              - 11 -
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 12 of 19 PageID #: 3831



          in the leaks. Specifically, he told me that he did not want the public to know that
          his son was responsible for getting Donald Trump elected President. I honored his
          request until he and his wife betrayed me by publicly attacking me and filing suit
          against me. Likewise, I initially protected the identity of Ellen Ratner after she
          relayed the information from Julian Assange. She subsequently made false
          statements about me in unrelated litigation, so I no longer felt any obligation to
          protect her, either.

   Declaration of Ed Butowsky (Exhibit 3), 1-2. Joel Rich may certainly choose to provide

   contrary testimony at trial, but Mr. Butowsky's testimony is already sufficient to move

   this issue past summary judgment, and it is ludicrous for the BSF Defendants to argue

   that the claim is unsupported by any evidence.

       3. The BSF Defendants have indeed reneged on serving subpoenas on Julian
          Assange and Wikileaks.

          Like Mr. Skiermont, the BSF Defendants are highly skilled in the dark art of

   deception. For seventeen months, the BSF Defendants have tried to maintain the

   appearance of seeking information from Julian Assange and Wikileaks when, in reality,

   that's the last thing that they want. As a starting point, the Plaintiff would direct the

   Court's attention to his declaration testimony:

          10. In Exhibits 11 and 12 to their motion for sanctions against me, Defendants
          Gottlieb, Governski, and Boies Schiller Flexner, LLP attached purported
          correspondence with attorneys representing Julian Assange. I had never seen this
          correspondence until after my Second Amended Complaint was filed, and I find it
          wholly unpersuasive. For nearly 17 months, the Boies Schiller Defendants have
          been offering excuses for why they cannot serve a subpoena on Julian Assange or
          Wikileaks. They have indeed tried to make it appear that they are trying to serve
          Mr. Assange and Wikileaks with subpoenas, but their efforts are a sham. More
          than a year ago, my attorney notified the Boies Schiller Defendants that the U.S.
          District Court for the District of Columbia (where their client's case against me is
          pending) had authorized service of a lawsuit on Wikileaks via Twitter. Rather than
          attempt to serve Mr. Assange or Wikileaks via Twitter, however, Defendant
          Gottlieb filed a bar grievance accusing my attorney of unauthorized practice of
          law in D.C. To this day, the Boies Schiller Defendants have never sought


                                              - 12 -
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 13 of 19 PageID #: 3832



          permission to serve Mr. Assange or Wikileaks via Twitter, ergo they are not
          serious about serving subpoenas on Mr. Assange or Twitter.

   Declaration of Ed Butowsky (Exhibit 3), 3. The undersigned can testify (and herein does

   testify) to some of the foregoing facts. On August 20, 2018, Plaintiff's Counsel notified

   the BSF Defendants that the U.S. District Court for the District of Columbia had

   authorized service of a lawsuit against Wikileaks via Twitter. See August 20, 2018 Email

   Correspondence (Exhibit 4). Rather than discuss the issue substantively, Defendant

   Gottlieb accused Plaintiff's Counsel of engaging in the unauthorized practice of law in the

   District of Columbia. Id. Four days later, Defendant Gottlieb filed a bar grievance against

   Plaintiff's Counsel in Texas, absurdly alleging that the undersigned had (among other

   things) practiced law in D.C. when he suggested that the BSF Defendants use Twitter to

   serve their purported subpoenas. See August 24, 2018 Bar Grievance (Exhibit 5). True to

   form, Defendant Gottlieb referenced certain documents in his grievance, but he omitted

   them because they would have proved that he was lying. See October 12, 2018 Response

   to Bar Grievance (Exhibit 6). Based on Defendant Gottlieb's misrepresentations, the

   Office of Chief Disciplinary Counsel (“OCDC”) ordered Plaintiff's Counsel to respond to

   the bogus grievance. See September 24, 2018 Response to Grievance (Exhibit 7). In his

   response, the undersigned exposed Defendant Gottlieb's lies, primarily by attaching the

   very documents that Defendant Gottlieb had cited but withheld. See October 12, 2018

   Response to Bar Grievance (Exhibit 6). Predictably, the OCDC then dismissed the bad-

   faith grievance.

          Now, back to the issue at hand. As the Plaintiff testified in his declaration, the BSF



                                              - 13 -
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 14 of 19 PageID #: 3833



   Defendants have never, to this day, even attempted to serve Wikileaks or Julian Assange

   via Twitter, despite the fact that the D.C. court has already permitted such service against

   Wikileaks. That alone provides overwhelming evidentiary support for the Plaintiff's claim

   that the BSF Defendants have reneged on their promise to serve subpoenas on Mr.

   Assange and Wikileaks. Furthermore, the undersigned (like the Plaintiff) had never seen

   Exhibits 11 and 12 to the MOTION until after the SAC had been filed, ergo those exhibits

   cannot be a basis for sanctions. For purposes of Rule 11, “[r]easonableness is reviewed

   according to the ‘snapshot’ rule, focusing upon the instant the attorney affixes his

   signature to the document.” Snow Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 528

   (5th Cir. 2016), quoting Smith v. Our Lady of the Lake Hosp., Inc., 960 F.2d 439, 444

   (5th Cir. 1992). At the time he signed the SAC, the undersigned neither knew nor had any

   reason to know about Exhibits 11 and 12. Even so, Exhibits 11 and 12 do nothing to

   support the MOTION. On the contrary, they illustrate the slight-of-hand that the BSF

   Defendants have employed for more than a year: they send a letter asking an attorney to

   accept service for Mr. Assange, and then when the attorney does not respond, they act as

   if they have done all that they can do. The BSF Defendants ask us to believe that in the

   past 17 months, they have not been able to serve a subpoena via the Hague Convention

   (or by any other method) in the United Kingdom, which just happens to be the closest

   ally in the world to the United States. It's laughable. Meanwhile, Aaron Rich has never

   signed any document purporting to waive confidentiality or otherwise authorize

   Wikileaks to reveal what it knows. Instead, his lawyers purport to send letters on his

   behalf (but without his signature), claiming that he has no objection to disclosure. It's all


                                              - 14 -
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 15 of 19 PageID #: 3834



   a hoax, and Mr. Skiermont has exacerbated the fraud by citing the hoax as a basis for

   sanctions.

       4. The Plaintiff plausibly alleged that the BSF Defendants knew that Aaron Rich
          was involved in transferring DNC emails.

          As noted above, the Plaintiff is permitted to assert facts in his pleadings based on

   information and belief. In Our Lady of the Lake, the court refused to sanction attorneys

   who relied on plausible inferences to conclude that their client was the victim of a

   racketeering conspiracy. 960 F.2d at 445–46. The Plaintiff has set forth evidence herein

   that the BSF Defendants are perpetrating a hoax, i.e., acting as if they want Julian

   Assange and Wikileaks to reveal what they know when, in reality, they are trying to keep

   Mr. Assange and Wikileaks silent. If the BSF Defendants truly believed that their client

   had no role in the leaks, then they would not be resorting to such deceptive tactics. They

   suggest that the Plaintiff is supposed to accept what they say as gospel because “they

   have signed their names under Rule 11 in federal court in D.C.,” MOTION 12, but that is

   downright laughable. Defendant Gottlieb certainly wasn't afraid to file a fraudulent bar

   grievance against Plaintiff's Counsel or perpetrate a hoax about serving subpoenas, so

   forgive the Plaintiff and the undersigned if they regard the BSF Defendants as charlatans

   and liars.

          Why would attorneys from major law firms go to such absurd lengths to prosecute

   a relatively minor defamation case at no charge? Because, as the SAC alleges, they

   joined Defendant Bauman, the Democratic National Committee, et al., in trying to keep

   the “Russia Collusion Hoax” alive. In other words, the BSF Defendants – like most of the



                                              - 15 -
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 16 of 19 PageID #: 3835



   other Defendants – knew that the DNC emails were transferred by Seth and Aaron Rich,

   not Russian hackers, but they wanted to preserve the hoax for political reasons. That is a

   reasonable inference from the known facts, and the BSF Defendants don't have to like it

   or agree with it. They are free to dispute those allegations during discovery and at trial.

       5. The Plaintiff plausibly alleged that the BSF Defendants acted at the
         instigation of Defendant Bauman.

          In a short, conclusory paragraph, the MOTION alleges that “the SAC does not

   provide any factual support for the allegations that the BSF Defendants filed the Rich

   Lawsuit at the request of Mr. Bauman.” MOTION 13. On the contrary, the Plaintiff relied

   on reasonable inferences to conclude that the BSF Defendants colluded with Defendant

   Bauman:

          6. In a press release dated March 14, 2018, two law firms and a political
          consulting firm announced that the RICH COMPLAINT had been filed against me. A
          true and correct copy of that press release is attached as an exhibit to this
          declaration. The opening sentence reads as follows: “Massey & Gail LLP, Susman
          Godfrey LLP and The Pastorum Group announced today that on behalf of Joel and
          Mary Rich, the grieving parents of a murdered child, they have brought a suit
          against Fox News, reporter Malia Zimmerman and contributor Ed Butowsky,
          seeking justice for the Riches for having become collateral damage in a political
          war to which they are innocent bystanders” (emphasis added). I found it highly
          unusual for a political consulting firm, i.e., The Pastorum Group, to announce that
          it was filing a lawsuit on behalf of the Riches. Brad Bauman is a partner in The
          Pastorum Group, and he was listed as the media contact on the press release.

          7. Shortly after my original phone conversation with Joel Rich, he informed me
          that Mr. Bauman was “assigned” to the Rich family by the DNC. Mr. Bauman
          frequently appeared as a spokesman for the Rich family, to include Aaron Rich.
          According to his firm's website, https://www.thepastorumgroup.com/, he and his
          partners provide communications and consulting services to left-wing candidates
          and causes.

          8. About two months after helping organize Joel and Mary Rich's lawsuit against
          me, Mr. Bauman filed his own lawsuit against me. His lawsuit was nothing short


                                               - 16 -
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 17 of 19 PageID #: 3836



          of ridiculous, and it was dismissed on March 29, 2019 for failure to state a claim.
          See Bauman v. Butowsky, CV 18-01191 (RJL), 377 F.Supp.3d 1, 2019 WL
          1433595 (D.D.C. Mar. 29, 2019).

          9. Based on the foregoing facts, it appears that Mr. Bauman has been coordinating
          a defamation and bad-faith litigation campaign against me in order to discredit and
          silence me or anyone else who questions the circumstances surrounding Seth
          Rich's murder. Since he filed suit against me himself, and since he admitted that he
          had a role in organizing Joel and Mary Rich's lawsuit against me, I concluded that
          he was also responsible for organizing the lawsuit filed by the only other member
          of the Rich family, i.e., Aaron Rich. In other words, I believe Mr. Bauman was
          responsible for recruiting Michael Gottlieb, Meryl Governski, and Boies Schiller
          Flexner, LLP to file suit against me on behalf of Aaron Rich.

   Declaration of Ed Butowsky (Exhibit 1) 2-3. Most of the foregoing facts are recited in

   the SAC, and the Plaintiff reasonably inferred that the BSF Defendants were acting

   pursuant to the larger conspiracy, thus the claim is neither frivolous nor unfounded.

   III. The SAC was not filed for an improper purpose.

          The BSF Defendants make much of the fact that the Plaintiff said he wanted to

   “sue the hell out of a lot of firms,” suggesting that his is proof of an improper purpose.

   What a ridiculous argument. In virtually every lawsuit, a plaintiff files suit because he is

   unhappy about something that the defendants did. That does not prove an “improper

   purpose” as that term is used in Rule 11. As demonstrated above and in the SAC, the

   Plaintiff sued the BSF Defendants because they publicly smeared him and turned his life

   upside down. The Plaintiff did not act with an “improper purpose” merely because he

   sought justice. And frankly, given all the fraud and deceit outlined herein, Mr. Skiermont

   and the BSF Defendants are not in a position to be impugning anyone else's motives.

     IV. Sanctions are indeed required, but not against the Plaintiff or Plaintiff's
         Counsel.



                                              - 17 -
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 18 of 19 PageID #: 3837



          Mr. Skiermont and the BSF Defendants have not identified a single violation of

   Rule 11. Instead, the MOTION was just another sleazy attempt by Mr. Skiermont to

   “poison the well.” From the outset of this litigation, he has been absolutely desperate to

   interject the undersigned's disciplinary history into this case, never mind the fact that it

   has absolutely nothing to do with the issues before this Court. This is not the first time

   that Plaintiff's Counsel has encountered such a stunt, and for what it's worth, he has

   attached a declaration that he recently filed in the Western District of Texas. Plaintiff's

   Counsel will gladly discuss his disciplinary history in great detail if the Court deems it

   relevant, but he truly hopes this case can move beyond the “gotcha” game and the

   personal attacks. To that end, he will separately ask the Court to sanction Mr. Skiermont

   pursuant to 28 U.S.C. § 1927.

                                           Conclusion

          The Motion is frivolous and it was filed in subjective and objective bad faith. It

   should be denied summarily.

                                             Respectfully submitted,

                                             /s/ Ty Clevenger
                                             Ty Clevenger
                                             Texas Bar No. 24034380
                                             P.O. Box 20753
                                             Brooklyn, New York 11202-0753
                                             (979) 985-5289
                                             (979) 530-9523 (fax)
                                             tyclevenger@yahoo.com

                                             Attorney for Plaintiff Edward Butowsky




                                              - 18 -
Case 4:19-cv-00180-ALM-KPJ Document 169 Filed 10/25/19 Page 19 of 19 PageID #: 3838



                               CERTIFICATE OF SERVICE

          I certify that a copy of this document was filed electronically with the Court's ECF
   system on October 25, 2019, which should result in automatic notification to all counsel
   of record.

                                             /s/ Ty Clevenger
                                             Ty Clevenger




                                              - 19 -
